Citation Nr: 0614569	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
lumbar spine.

5.  Entitlement to service connection for steatocystoma 
multiplex.


REPRESENTATION

Appellant represented by:	Eldon B. Lindgren, Q.C.

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1970.  He has been awarded a Purple Heart Medal and a Combat 
Action Ribbon, among other awards.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which granted 
service connection for PTSD with an evaluation of 10 percent, 
granted service connection for bilateral hearing loss with a 
noncompensable evaluation, granted service connection for 
tinnitus with a 10 percent evaluation, denied an increased 
rating for right foot shell fragment wound residuals, and 
denied service connection for asthma, lumbar spine DDD, and 
steatocystoma multiplex.  In his March 2004 notice of 
disagreement (NOD), the veteran disagreed with all of the 
above rating actions except the evaluations of the tinnitus 
and right foot shell wound fragment residuals, so those 
latter two issues are not before the Board on this appeal.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 
20.201, 20.302(a) (2005).

Jurisdiction over this case was subsequently transferred to 
the VARO in White River Junction, because the veteran moved 
to Saskatchewan, Canada, and that office forwarded the appeal 
to the Board.  In his July 2004 Substantive Appeal (VA Form 
9), the veteran requested a Central Office hearing, but wrote 
in parentheses next to that line "by video conference".  
The veteran did not respond to the RO's August 2004 letter 
telling him he would have to travel to a VA RO in order to 
participate in a videoconference hearing and asking him to 
clarify the type of hearing he desired, so the RO scheduled 
him for a June 2005 Travel Board hearing, and informed him of 
this in a May 2005 letter.  The veteran neither responded to 
this letter nor appeared at the scheduled hearing, so his 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).
FINDINGS OF FACT

1.  The preponderance of the evidence reflects that during 
the entire appeal period, the symptoms of the veteran's PTSD 
did not include mild memory loss, chronic sleep impairment, 
panic attacks, or depressed mood, but, rather, were mild and 
transient and did not decrease his work efficiency.

2.  The preponderance of the evidence reflects that the 
veteran has had level I hearing in both ears for the entire 
appeal period.

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have asthma in 
service, his asthma did not arise for many years thereafter, 
and it is not otherwise related to service.

4.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have DDD or DJD of 
the lumbar spine during service and did not have DJD within 
the one-year presumptive period, and his DDD and DJD did not 
arise for many years thereafter and are not otherwise related 
to service.

5.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have steatocystoma 
multiplex in service, this disorder did not arise for many 
years thereafter, and it is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial evaluation 
higher than 10 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria have not been met for an initial compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2005).

3.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

4.  DDD and DJD of the lumbar spine were not incurred in or 
aggravated by service, and DJD (arthritis) may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

5.  Steatocystoma multiplex was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The RO 
complied with the timing requirement here.  After the veteran 
filed his July 2002 claim, the RO sent him an August 2002 
VCAA letter prior to adjudicating his claim in the March 2003 
rating decision that he appealed to the Board.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 9 ("The statute and regulation 
are silent regarding the format to be used for the required 
notification").

The RO complied with these requirements here.  In its August 
2002 letter, the RO identified all of the claims on appeal, 
and explained what the veteran had to show in order to 
establish entitlement to service connection and an increased 
rating, as well as the requirement of submitting new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006).  The letter also 
indicated the information or evidence needed from the veteran 
as to each claim, including the underlying claim for service 
connection for PTSD that was subsequently granted, and the 
respective responsibilities of the veteran and VA in 
obtaining additional Federal and non-Federal evidence.  The 
RO also wrote, on page 6, "Please tell us whether there is 
any additional information or evidence that you think will 
support your claim," and wrote on page 7, "If you want us 
to help get any additional information or evidence that you 
think will support your claim, please tell us about it" 
(emphasis in original).

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Moreover, to the extent that the veteran was not provided 
with information regarding effective dates, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny all of the claims, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot, as there are no new effective 
dates to assign.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records.  As there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or the implementing regulations, and the Board 
will proceed to adjudicate the veteran's claims.


Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran timely appealed the initial evaluations assigned 
for the PTSD and bilateral hearing loss.  In such cases, the 
Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).


PTSD

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2005) provides 
that PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
Under the general rating formula, where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, a 10 percent evaluation 
is warranted.  A 30 percent disability rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In the present case, the only detailed symptoms relating to 
the veteran's PTSD are described in the January 2003 VA 
examination, at which time the veteran stated he had never 
been seen by any mental health care clinician.  The symptoms 
described do not warrant an evaluation higher than the 
current 10 percent.  The veteran's short term memory was 
intact and he recalled three out of three objects in five 
minutes, so he did not have the mild memory loss listed in 
the 30 percent criteria.  In addition, although the veteran 
indicated he did not have restful sleep, he reported being an 
early riser and denied increased sleep latency, so it does 
not appear that he has the chronic sleep impairment listed in 
the 30 percent criteria.  Although the veteran described 
episodes of increase anxiety, and was once seen in the 
emergency room for it, he noted a history of allergic 
reactions and thought his anxiety episodes might be related 
to an allergen.  Thus, although the veteran did have anxiety, 
he did not have the weekly or less frequent "panic attacks" 
as described in the 30 percent criteria.  

Further, the veteran's mood was described as bland, and he 
denied prolonged periods of depression or tearfulness and 
also denied suicidal ideation and hallucinations, so he does 
not appear to have the depressed mood noted in the 30 percent 
criteria, although he described his lifestyle as monastic 
with very little outside stimuli.  Finally in this regard, 
the VA examiner described the veteran as having moderate 
symptoms that did not interfere with his employment, and his 
GAF was 60, indicative of moderate bordering on mild 
symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV)) (describing GAF score as a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness").

Thus, the preponderance of the evidence reflects that for the 
entire appeal period the veteran had very few of the symptoms 
in the 30 percent criteria, and his symptoms more nearly 
approximated the mild or transient symptoms described in the 
10 percent criteria.  38 C.F.R. § 4.7 (2005).  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for an initial rating higher than 10 percent for 
PTSD must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996). 

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Under these criteria, 
evaluations of bilateral hearing loss range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of two types of tests: controlled 
speech discrimination tests and pure tone hearing threshold 
level tests. The average puretone hearing threshold level 
combined with the speech discrimination percentage is used to 
determine the Roman numeral designation for hearing 
impairment from Tables VI and VII. 38 C.F.R. § 4.85(a), (d) 
(2005).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2005). 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. § 
4.85(e) (2005).

At the December 2000 VA audiology consult, the veterans pure 
tone thresholds, in decibels, were as follows:


Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
10
20
50
80
40
Left ear
10
15
25
80
33

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

On the authorized VA audiological evaluation in January 2003, 
the veterans pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
25
35
80
40
Left ear
25
50
60
80
54

Speech audiometry again revealed speech recognition ability 
of 96 percent in both ears.

In the case of both examinations, the 96 percent speech 
discrimination and decibel threshold average of less than 57 
in both ears results in a Roman numeral designation of I in 
both ears under table VI.  When the level I designations in 
both ears are combined in table VII, the result is a 
noncompensable evaluation.  Although the veteran argued in 
his Substantive Appeal and elsewhere that he is entitled to a 
compensable evaluation for his hearing loss, the assignment 
of a disability rating for hearing impairment is derived by a 
"mechanical" (i.e., nondiscretionary) application of the 
numeric designations tabulated after audiometric evaluations 
are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  And in this particular case, the numeric 
designations obtained of level I hearing in both ears at the 
December 2000 and January 2003 audiology examinations simply 
do not warrant the assignment of a compensable rating at any 
time during the appeal period.

As the preponderance of the evidence reflects that the 
noncompensable evaluation is the correct application of the 
tables in the applicable regulations for the entire appeal 
period, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2005); Alemany v. Brown, 9 Vet. App. at 519-20.  The 
claim for an initial compensable rating for bilateral hearing 
loss must therefore be denied.

Service-Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Arthritis, of which DJD is one type, is a chronic 
disease that is presumed to be service connected if it 
manifests to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).


Asthma

There are no notations in the SMRs regarding asthma or any 
other respiratory difficulties, and the lungs and chest were 
normal at the March 1970 release from active duty 
examination.  Thus, the veteran did not have asthma or any 
chronic respiratory disorder in service.  Moreover, the first 
clinical evidence of any asthma symptoms appears to be an 
April 2000 VA outpatient treatment (VAOPT) note indicating 
the veteran suffered from shortness of breath, although 
pulmonary examination revealed no wheezing.  At the January 
2003 VA examination, the examiner noted a long history of 
asthma and allergic reactions, stating that the onset of the 
asthma was in service with wheezing and more recently was 
controlled with inhalers and Ventolin.  The VA examiner 
diagnosed the veteran with asthma.  However, although the 
examiner reviewed the claims file prior to examination, his 
findings were not supported by the evidence in the claims 
file, as the SMRs are absent of any notation of any kind of 
asthma or wheezing.  The VA examiner's statement thus does 
not constitute competent evidence of in-service asthma or 
continuity of symptomatology thereafter, as he based this 
statement on the history provided by the veteran and not the 
evidence in the claims folder including the SMRs.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  Moreover, the VA examiner did not otherwise 
indicate that the veteran's asthma was related to service or 
identify any evidence showing such a nexus, and there is no 
other evidence in the claims file so indicating.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
asthma or any chronic respiratory disorder within service, 
his asthma did not arise for many years after service, and 
his current asthma is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for asthma 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. at 519-
20.


Lumbar Spine DDD and DJD

There are no notations in the SMRs of any back problems, 
including DDD or DJD.  In addition, the spine was normal at 
the March 1970 release from active duty examination.  Thus, 
the veteran did not have a chronic spine disorder in service.  
The first clinical evidence of any spine disorder appears to 
be a February 2002 lumbar spine MRI report that diagnosed 
multiple levels of DDD.  Thus, there is no evidence that DJD 
arose within the one-year presumptive period or that any back 
disorder manifested for many years thereafter.  Again, the 
January 2003 VA examiner, who diagnosed the veteran with DDD 
of the lumbar spine but also noted DJD, repeated the 
veteran's history regarding this disorder, i.e., that he had 
onset of low back pain in the later 1960s, but did not base 
this statement on any evidence in the claims folder as 
opposed to the history related by the veteran.  LeShore v. 
Brown, 8 Vet. App. at 409.  In addition, the January 2003 VA 
examiner did not otherwise relate the veteran's DDD or DJD to 
service and there is no other evidence in the claims folder 
indicating such a relationship.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
lumbar spine DDD or DJD in service or DJD within the one-year 
presumptive period, and these disorders did not arise for 
many years thereafter and are not otherwise related to 
service.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for DDD 
and DJD of the lumbar spine must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.


Steatocystoma Multiplex

There are no notations in the SMRs regarding steatocystoma 
multiplex or any skin disorder, and the March 1970 release 
from active duty examination indicated that the skin was 
normal.  Thus, there is no evidence that the veteran had 
steatocystoma multiplex or any chronic skin disorder during 
service.  Moreover, the first evidence of steatocystoma 
multiplex or any skin disorder appears to be the November 
2000 VAOPT note indicating benign steatocystoma multiplex, 
and noting that this autosomal dominant condition is usually 
first noted in early adulthood.  Thus, there is no evidence 
of continuity of symptomatology.  In addition, the January 
2003 VA examiner did not opine as to the etiology of the 
steatocystoma multiplex, and the physician who first 
diagnosed this disorder in November 2000 indicated only that 
the disorder usually had its onset in early adulthood, but 
did not state such an onset occurred in the case of this 
veteran.  Thus, the evidence does not indicate that the 
steatocystoma multiplex arose earlier than November 2000 or 
is otherwise related to service.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
steatocystoma multiplex or any chronic skin disorder in 
service or for many years thereafter, and this disorder is 
not otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for steatocystoma multiplex must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for an initial rating higher than 10 percent for 
PTSD is denied.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

The claim for service connection for asthma is denied.

The claim for service connection for DDD and DJD of the 
lumbar spine is denied.

The claim for service connection for steatocystoma multiplex 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


